Plaintiffs in error have appealed from an adverse judgment, and on the 26th day of November, 1943, filed their brief in support of the allegations in the petition in error. The authorities therein cited reasonably sustain the allegations of error. The defendant has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okla. 583, 99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the order sustaining the plea to the jurisdiction of the trial court and to proceed to hear and determine the cause.
GIBSON, V.C.J., and RILEY, OSBORN, HURST, and ARNOLD, JJ., concur.